PER CURIAM.
Christine Hirth [former wife] appeals the alimony, equitable distribution scheme, and attorney’s fees awards in this dissolution of marriage case. We have carefully reviewed the record and the final judgment in this case in light of the former wife’s points on appeal. We find error only in the amount of permanent periodic alimony awarded to the former wife in this long-term (24 year) marriage. Based on the circumstances of both parties at the time of the trial as shown in the record below, the trial court abused its discretion in awarding insufficient permanent periodic alimony to the former wife. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980); Atkins v. Atkins, 611 So.2d 570 (Fla. 1st DCA 1992); Sinclair v. Sinclair, 594 So.2d 807 (Fla. 3d DCA 1992). Accordingly, we reverse the final judgment to the extent that it awards permanent periodic alimony to the wife in the amount of *565$1,000.00 per month, and remand the case with directions that the final judgment be amended to award permanent periodic alimony to the former wife in the more appropriate amount of $2,000.00 per month. In all other respects, the final judgment is affirmed.
Affirmed in part, reversed in part, remanded with directions.